 1   McGREGOR W. SCOTT
     United States Attorney
 2   GRANT B. RABENN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, California 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2799
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        CASE NO. 1:18-CR-00135-DAD-BAM

12                                  Plaintiff,         PRELIMINARY ORDER OF FORFEITURE

13                           v.

14    MUBAREK SALEH ALNAJAR,
      YOUSEF NAZEM ALNAJAR, and
15    NAZEM AHMED ALNAJAR,

16                                  Defendants.

17

18            Based upon the plea agreements entered into between the United States of America and

19   defendants Mubarek Saleh Alnajar, Yousef Nazem Alnajar, and Nazem Ahmed Alnajar, it is

20   hereby

21            ORDERED, ADJUDGED and DECREED as follows:

22            1.     Pursuant to 21 U.S.C. § 853(a), defendants Mubarek Saleh Alnajar, Yousef Nazem

23   Alnajar, and Nazem Ahmed Alnajar’s interests in the following property shall be condemned and

24   forfeited to the United States of America, to be disposed of according to law:

25                   a. Approximately $9,321.00 in U.S. Currency;

26                   b. 2012 Toyota Sienna, License 6WHD469, VIN: 5TDKK3DC5CS248867; and

27                   c. 2014 Infiniti Q50, License: 8AXR870, VIN: JN1AV7AP6EM691029.

28   /////
                                                       1
 1          2.      The above-listed assets constitute, or are derived from, any proceeds the

 2   defendants obtained, directly or indirectly, or is property used, or intended to be used, in any

 3   manner or part, to commit, or to facilitate the commission of a violation of 21 U.S.C. § 846.

 4          3.      Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be

 5   authorized to seize the above-listed property. The aforementioned property shall be seized and

 6   held by the U.S. Marshals Service in its secure custody and control.

 7          4.      a. Pursuant to 21 U.S.C. § 853(n) and Local Rule 171, the United States shall

 8   publish notice of the order of forfeiture. Notice of this Order and notice of the Attorney

 9   General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

10   General may direct shall be posted for at least thirty (30) consecutive days on the official

11   internet government forfeiture site www.forfeiture.gov. The United States may also, to the

12   extent practicable, provide direct written notice to any person known to have alleged an interest

13   in the property that is the subject of the order of forfeiture as a substitute for published notice as

14   to those persons so notified.

15                  b. This notice shall state that any person, other than the defendant, asserting a

16   legal interest in the above-listed property, must file a petition with the Court within sixty (60)

17   days from the first day of publication of the Notice of Forfeiture posted on the official

18   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

19   whichever is earlier.

20          5.       If a petition is timely filed, upon adjudication of all third-party interests, if any,
21   this Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(a), in which all

22   interests will be addressed.

23   IT IS SO ORDERED.
24
        Dated:     March 9, 2020
25                                                        UNITED STATES DISTRICT JUDGE

26
27

28
                                                         2
